DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The abstract of question exceeds 150 words.
Drawings
The drawings filed on 11/02/2020 are objected to under 37 CFR 1.83(a) because unlike the drawing collection filed with the PCT, the drawings fail to include figure 1 as described in the instant specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tomchak (US Patent Application Publication No. 2004/0145198 A1; hereinafter Tomchak) in view of Chun Yueh (US Patent Application Publication No. 2004/0071496 A1; hereinafter Chun Yueh).
Regarding claim 1, Tomchak teaches a shovel handle connecting device, comprising:
A connecting assembly configured to connect a shovel handle (1) and a shovel scoop (Tomchak Fig. 6; quick connect assembly 10 configured to connect handle 24 to flange 84).
Wherein the connecting assembly comprises a connecting member (2) and a connecting seat (3) (Tomchak Fig. 6; (male component 12 and handle 24) and female component 14).
A front end of the connecting member (2) is provided with a connecting portion (21) and a limiting portion (22) (Tomchak Fig. 6; connecting member (male component 12 and handle 24) is provided with male component 12 and handle 24).
A limiting fastener (211) is arranged on the connecting portion (21) (Tomchak Fig. 1; bottom surface 40 of teeth 36 are arranged on male component 12).
The connecting seat (3) is embedded in the shovel scoop (Tomchak Paragraph 00258; i.e., A flange 84 may extend outward from the bottom end sides of the female component 14, providing a means for attaching the female component 14 to a tool. For example, the flange 84 may be secured to the shovel portion of a snow shovel by means including but not limited to welding).
The connecting seat (3) is internally provided with a connecting groove (31) allowing the connecting portion (21) to be inserted therein (Tomchak Fig. 6; female component 14 is provided with socket 60 allowing male component 12 to be inserted therein).
An inner wall of the connecting groove (31) is provided with a limiting groove (311) allowing the limiting fastener (211) to be snapped therein (Tomchak Fig. 6; the pair of opposing side walls 66 and 68 are provided with jaws 70 allowing the bottom surface 40 of teeth 36 to be snapped therein).
The connecting member (2) is inserted and fixed in the connecting seat (3) (Tomchak Fig. 6; (male component 12 and handle 24) are inserted and fixed in the female component 14).

One section of an outer side wall of the limiting portion (22) and one section of an inner side wall of the connecting seat are formed into an accommodating cavity (33) in an enclosure mode, and one end of the shovel handle is inserted and fixed in the accommodating cavity (33) (Chun Yueh Fig. 5; one section of an outer wall of coupling bar 50, and one section of an inner side wall of second pipe 40 are formed into a cavity, one end of first pipe 30 is inserted and fixed in the accommodating cavity).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle connecting device of Tomchak to have further incorporated a connecting device that has one section of an outer side wall of a tube and one section of an inner side wall of another tube form an accommodating cavity in an enclosure mode, and one end of a third tube is inserted and fixed in the accommodating cavity as taught by Chun Yueh. Doing so would allow for a strong connection (Chun Yueh Paragraph 0001; i.e., pipe connecting structure for trampoline frame, and more particularly to a pipe connecting structure that ensures firm and reliable connection of pipes for forming a trampoline frame).

Regarding claim 2, Tomchak in view of Chun Yueh teach the shovel handle connecting device according to claim 1. Tomchak also teaches:
The limiting fastener (211) is provided with a first oblique surface (2111) obliquely arranged from front to back
The limiting groove (311) is externally provided with a second oblique surface (3112) matching the first oblique surface (2111) and configured to guide the limiting fastener (211) to slide into the limiting groove (311) (Tomchak Fig. 4B Attached; jaw 70 is externally provided with teeth 70A matching the bottom surface of teeth 36 and configured to guide arm 34 to slide in between the side wall 66).
The limiting groove (311) is internally provided with a third oblique surface (3111) capable of being attached to the first oblique surface (2111) (Tomchak Fig. 4B Attached; jaw 70 is internally provided with teeth 70B matching the bottom surface of teeth 36 and configured to guide arm 32 to slide in between the side wall 68).

    PNG
    media_image1.png
    435
    631
    media_image1.png
    Greyscale

Regarding claim 3, Tomchak in view of Chun Yueh teach the shovel handle connecting device according to claim 2. Tomchak also teaches:
Wherein the limiting fasteners (211) are distributed in a spaced mode in an axial direction of the connecting member (2) to form a zigzag snap (Tomchak Fig. 1; bottom surface 40 of teeth 36 are distributed in a spaced mode in an axial direction of the male component 12 to form a zigzag snap).
The limiting grooves (311) are distributed in a spaced mode in an axial direction of the connecting seat (3) to form a zigzag snap groove (Tomchak Fig. 1; jaws 70 are distributed in a spaced mode in an axial direction of the female component 14 to form a zigzag snap groove).
Thus the connecting member (2) and the connecting seat (3) are fixedly connected by means of the meshing snap connection between the limiting fasteners (211) and the limiting grooves (311) (Tomchak Fig. 6; (male component 12 and handle 24) and female component 14 are fixedly connected by means of the meshing snap connection between the bottom surface 40 of teeth 36 and jaws 70).

Regarding claim 4, Tomchak in view of Chun Yueh teach the shovel handle connecting device according to claim 1. Tomchak also teaches:
The shovel handle connecting device according to claim 1, wherein the shovel handle (1) and the connecting member (2) are fixedly connected through a rivet at an insertion position (Tomchak paragraph 0026; i.e., the male component 12 will be fastened to a handle 24, possibly by bolts- or screws passing through the apertures 48).

Regarding claim 5, Tomchak in view of Chun Yueh teach the shovel handle connecting device according to claim 1. Tomchak also teaches:
Wherein the limiting fastener (211) is arranged at the bottom of the connecting portion, and the top of the connecting portion is provided with a reinforcing plate (Tomchak Fig. 1; bottom .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tomchak in view of Chun Yueh and in further view of Neuman (US Patent No. 3078604 A; hereinafter Neuman).

Regarding claim 6, Tomchak in view of Chun Yueh teach the shovel handle connecting device according to claim 1. Tomchak does not teach wherein the top of the connecting seat uses a curved surface structure in which two ends are upwards tilted and a middle is horizontally dented, however Neuman teaches:
Wherein the top of the connecting seat uses a curved surface structure in which two ends are upwards tilted and a middle is horizontally dented (Neuman Fig. 1; flanges 28 and 30 are curved in which two ends are upwards tilted and the middle is horizontally dented).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle connecting device of Tomchak to have further incorporated the top of the connecting seat being curved with its two ends upwards and its middle horizontally dented as taught by Neuman. Doing so would allow for greater amounts of an article to fit inside the shovel scoop at once.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ARONSON whose telephone number is (571)272-8590. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/J.A./               Examiner, Art Unit 3652